DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants submitted preliminary amendment, filed on 02/16/2021, by amending claims 1, 9, 15, cancelling claims 18 and 20, and adding new claims 21-22 in entered.
Applicant's election with traverse of Invention group II in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground(s) that the preliminary amendment overcomes the previous cited prior art US 20120276282.  This is not found persuasive because the new reference(s) as applied below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 14-17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention group I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/16/2021.

Claim Interpretations
The “or” conditions (a) to (i) of claim 11 requires any one or more of these conditions. Likewise the list of shutter in claim 22 requires any one of the shutter type in the list.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20120085283, hereafter ‘283), in view of Wang et al. (US 6364956, hereafter ‘956).
‘283 teaches some limitations of:
Claim 9: CORRECTION PLATE AND COATING DEVICE USING SAME (title), Referring to FIG. 1, a coating device 100, according to an exemplary embodiment, is configured for coating a number of work-pieces 200. The coating device 100 includes a shell 10, a coating material source 20, an evaporation source 30, an umbrella shaped 
The umbrella shaped stand 40 is a hollow spherical cap and defines a number of supporting holes 41 thereon. Each of the work-pieces 200 is received in the corresponding supporting hole 41 ([0014], 2nd-3rd sentences, the claimed “the substrate holder comprising holders, each holder configured to hold one or more substrates”); 
Also referring to FIGS. 2-3, the correction plate 50 is received in the chamber 14 and is positioned on the sidewall 13. The correction plate 50 is located between the evaporation source 30 and the umbrella shaped stand 40. The correction plate 50 includes a supporting plate 51, a first moving blade array 52, a second moving blade array 53, a number of driving devices 54, and a control module 55 ([0015]), In operation, a control signal is input to the control module 55, the control module 55 decodes the control signal and outputs a driving signal to each of the motors 541. The motors 541 rotate the driving gears 542, and the driving gears 542 drive the strip gears 543 to move along the guiding element 544. Each of the blades 520 protrudes from a different area of the first side 511 and the second side 512 of the supporting plate 51. Therefore, the shape of the correction plate 50 is changed. The thickness of the films coated on the work-piece 200 can be corrected ([0019], the claimed “and one or more shutters coupled to the substrate holder and configured to move between a retracted position and a closed position such that in the closed position, the one or more shutters shield at least a portion of one or more substrates from the one or more evaporators, and in the and moving the one or more shutters during the application of at least one of said functional layers, thereby creating a gradient coating of said at least one of said functional layers“).

‘283 is silent on the hardware of the control module 55 nor the control of the evaporation source. ‘283 does not explicitly teach the other limitations of:
Claim 9: (a system controller) comprising:
a microprocessor and memory, (wherein the system controller is in communication) with the one or more evaporators (and the one or more shutters).

‘956 is an analogous art in the field of Programmable Flux Gradient Apparatus For Co-deposition Of Materials Onto A Substrate (title), programmable shutter masks to generate the various masking patterns dynamically (Fig. 3, col. 3, lines 13-15), a thermal evaporator, an electron beam evaporator (col. 3, lines 52-53). ‘956 teaches that the co-deposition apparatus may include a power supply and computer system 42, a the movement of the gradient shutters to control the gradients for each target material, the temperature of each target material source, which may be an thermal evaporator, the amount each target material being deposited onto the substrate and the like as will be described in more detail below (Fig. 2, col. 6, line 63 to col. 7, line 14).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted a computer system 42 with memory to control the operation of the system, including control of the thermal evaporator and movement of the shutters, as taught by ‘956, to control the operation of ‘283, for the purpose of automatic control.

Note ‘956 also teaches all limitations of claim 9 except “holders”.

The combination of ‘283 and ‘956 further teaches the limitations of:

	Claims 11-14: The number of the driving devices 54 is equal to the number of the blades 520. In this embodiment, the correction plate 50 includes fourteen driving devices 54. Each of the driving devices 54 includes a motor 541, a driving gear 542, a strip gear 543, and a guiding element 544 (‘283, [0017], at least the claimed “(d)    the one or more shutters is a plurality of shutters and each shutter is configured to be actuatable between the retracted position and the closed position independent of the other shutters' position” of claim 11, “further comprising one or more drivers, each driver coupled to one or more shutters and configured to move the one or more coupled shutters between the retracted position and the closed position” of claim 12, “further comprising one or more controllers, each controller in communication with one or more 
Claim 21:  The computer system 42 may include one or more software applications stored in a memory in the computer system and executed by a microprocessor in the computer system in order to control various aspects of the co-deposition apparatus, including, for example, the movement of the gradient shutters to control the gradients for each target material, the temperature of each target material source, which may be an thermal evaporator, the amount each target material being deposited onto the substrate and the like as will be described in more detail below (‘956,  col. 7, lines 4-14, the claimed “wherein said protocol includes data associated with the rate at which the shutter moves or data associated with the rate at which vapor is deposited”).
	Claim 22: the blade 520 of ‘283 is a liner shutter (the claimed “where an iris shutter like with a circular shape at the edge or a shutter with a linear, arched, zig-zagged, or wavy edge is used”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6375747 is cited for two covering panels that folds (Fig. 3). US 20160216409 is cited for gradient layer ([0029]) on lens ([0011]). US .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEATH T CHEN/Primary Examiner, Art Unit 1716